Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obvious type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory obvious type double patenting as being unpatentable over claims (1-10), respectively, of U.S. Patent No. US 11,373,793 B2;
Although the claims at issue are not identical, they are not patentably distinct from each other because all the claims 1-10  of Application No. 15/426390 are being

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, a first area and a second area as claimed in claim 1 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
Claim 1 recites, a multilayer substrate comprising: 
a stacked body including a plurality of insulating base 
material layers; 
a conductor pattern provided on at least one of the plurality 
of insulating base material layers; and 
a dummy conductor; wherein 
the plurality of insulating base material layers includes: 
a conductor containing base material layer on which the 
conductor pattern is provided; and 
a thickness adjustment base material layer; 
the thickness adjustment base material layer includes: 
a base material portion; and 
a base material omitted portion in which the base 
material portion is not provided; 
the dummy conductor is provided on the thickness adjustment 
base material layer and is electrically isolated from the conductor 
pattern; and 
a number of the conductor pattern present on a straight line 
parallel or substantially parallel to a stacking direction in which 
the plurality of insulating base material layers are stacked in at 
least a portion of a first area where the dummy conductor  is 
present, when viewed in the stacking direction, is less than a 
number of the conductor pattern present on a straight line parallel 
or substantially parallel to the stacking direction in at least a 
portion of a second area where the dummy conductor is not present 
and the conductor pattern is present, when viewed in the stacking 
direction.  

The most relevant prior art references are as follows:
(i) Ohkubo et al. (US 20140077914 A1) substantially teaches (see para 0032; fig. 1) side surface of the dummy lead conductor 15a that is opposed to the outermost circumference of the planar spiral conductor 10a is bent while matching the shape of the outermost circumference of the planar spiral conductor 10a. Similarly, aside surface of the dummy lead conductor 15b that is opposed to the outermost circumference of the planar spiral conductor 10b is bent while matching the shape of the outermost circumference of the planar spiral conductor 10b. When the side surfaces of the dummy lead conductors 15a and 15b are formed into such a bent shape, it is possible to ensure suppressing the lateral growth of plated layers (described later) constituting the planar spiral conductors 10a and 10b, respectively and to form a highly accurate pattern. It is preferable that a space width between the planar spiral conductors 10a or 10b and the dummy lead conductor 15a or 15b is set almost equal to a space width of each turn of the planar spiral conductor 10a or 10b. 
(ii) Kudo et al. (US 20070199734 A1) substantially teaches (see Fig. 1; para 0047) that a second conductive pattern layer including the electronic component-forming conductive patterns 5, the floating dummy patterns 15b, and the removal dummy patterns 18b as described above is formed, for example, by using a photolithographic technique similar to the first conductive pattern layer. In addition, a portion of the conductive material forming the conductive patterns 5, 15b, and 18b enters the via holes 20 formed in the conductive pattern-interlayer insulating layer 10. Due to the via holes 20, adjacent conductive patterns 4 and 5 in the up and down direction with the conductive pattern-interlayer insulating layer 10 provided there between are electrically connected to each other.

The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837